Order entered July 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00057-CV

                        LEONEL OLIVARES, Appellant

                                         V.

       CHEVRON PHILLIPS CHEMICAL COMPANY, LP, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-00339

                                      ORDER

      Before the Court is appellant’s July 13, 2022 unopposed motion for a thirty-

day extension of time to file his reply brief. We GRANT the motion and ORDER

the brief be filed no later than August 19, 2022.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE